      Case: 1:20-cv-01620 Document #: 13 Filed: 05/18/20 Page 1 of 3 PageID #:79




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



NATIONAL PRODUCTS INC.,                                  Case No. 1:20-CV-01620

                       Plaintiff,

               v.

DZINE PRODUCTS, LLC, d/b/a TACKFORM                      JURY TRIAL DEMANDED
LLC,

                       Defendant.


                                    JOINT STATUS REPORT

        Pursuant to the Court’s Third Amended General Order 20-0012 (April 24, 2020), Plaintiff

National Products Inc. (“NPI”) and Defendant Dzine Products, LLC (“Dzine”) hereby submit

this Joint Status Report.

        A.     The Progress of Discovery

        NPI filed its Complaint on March 5, 2020, and Dzine was served on March 12, 2020. As

a result of this Court’s three General Orders, Dzine’s deadline to answer the Complaint is June

18, 2020. As Dzine has yet to answer the Complaint, discovery has yet to begin.

        B.     The Status of Briefing Any Unresolved Motions

        There are no unresolved motions.

        C.     Settlement Efforts

        The parties have discussed settlement and have exchanged proposals.

        D.     Agreed Proposed Schedule for the Next 45 Days

        The parties do not believe the current schedule needs revision.




VP/#36762671
      Case: 1:20-cv-01620 Document #: 13 Filed: 05/18/20 Page 2 of 3 PageID #:80



        E.     Agreed Action the Court Can Take Without a Hearing

        The parties do not request the Court take any action.

        F.     Whether the Parties Believe a Telephonic Hearing Necessary

        The parties do not believe a telephonic hearing with Judge Alonso is necessary or urgent.



 Dated: May 18, 2020                                 Respectfully submitted,




 By: /s/ Randy R. Micheletti                         By: /s/ John K. Burke
     One of Its Attorneys                                One of Its Attorneys

 Randy R. Michelleti, Bar No. 6299511                John K. Burke, Bar No. 6312447
 Email: randy@incubateip.com                         Email: jburke@vedderprice.com
 INCUBATE IP                                         VEDDER PRICE P.C.
 366 Pembroke Ln. #8                                 222 North LaSalle Street
 Glen Ellyn, IL 60137                                Chicago, IL 60601
 Telephone:    312.600.5412                          Telephone:    312.609.7500
                                                     Facsimile:    312.609.5005
 Attorney for Defendant
 DZINE PRODUCTS, LLC, d/b/a                          David K. Tellekson (pro hac vice forthcoming)
 TACKFORM LLC.                                       Email: dtellekson@fenwick.com
                                                     Jessica M. Kaempf (pro hac vice forthcoming)
                                                     Email: jkaempf@fenwick.com
                                                     Jonathan Tamimi (admitted pro hac vice)
                                                     Email: jtamimi@fenwick.com
                                                     FENWICK & WEST LLP
                                                     1191 Second Avenue, 10th Floor
                                                     Seattle, WA 98101
                                                     Telephone:     206.389.4510
                                                     Facsimile:     206.389.4511

                                                     Attorneys for Plaintiff
                                                     NATIONAL PRODUCTS INC.




                                                 2
VP/#36762671
      Case: 1:20-cv-01620 Document #: 13 Filed: 05/18/20 Page 3 of 3 PageID #:81




                                CERTIFICATE OF SERVICE

        The undersigned counsel for National Products Inc. hereby certifies that on this 18th day

of May, 2020, he caused the foregoing to be filed with the ECF System, which will deliver a copy

to all counsel of record.

Dated: May 18, 2020                             Respectfully submitted,

                                                By:     /s/ John K. Burke

                                                John K. Burke, Bar No. 6312447
                                                Email: jburke@vedderprice.com
                                                VEDDER PRICE P.C.
                                                222 North LaSalle Street
                                                Chicago, IL 60601
                                                Telephone:    312.609.7500
                                                Facsimile:    312.609.5005




                                                3
VP/#36762671
